DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henkel et al. (U.S. Patent No. 5,577,626) in view of Sledge et al. (U.S. Patent No. 4,852,770).
Henkel discloses a child-proof cap (20) comprising: a lid (50); and a lid base (24) having an inner annular wall (27, 28) defining an opening, a base skirt (wall of 40) extending around at least a portion of the inner annular wall, and a moveable locking member (70) having a bottom portion affixed to the lid base and a top portion with a lip (76) extending above the annular wall for securing the lid to the lid base; wherein the lid is in a closed position when the lid and lid base are mated and the moveable locking member lip extends above the inner annular wall (Fig. 3) and is engaged with and overlaps at least a portion of a top surface of the lid securing the lid to the lid base in the closed position (Fig. 5 at 72); and the top portion of the moveable locking member being displaceable to disengage the lip from the lid thereby allowing the lid to be opened (Fig. 7), wherein the lid further comprises an inner lid wall (68) and a lid skirt (58) extending around at least a portion of the inner lid wall, wherein the lid skirt is mateable to the base skirt when the lid and lid base are in the closed position (through 68), wherein the lid and lid base are connected by a hinge (52), wherein the inner lid wall fits within the inner annular wall when the closure is in the closed position (Fig. 5), wherein the inner annular wall and the inner lid wall form a resealable, moisture-tight seal (col. 4, lines 51-57), wherein the lid base is integrally connected to a container (col. 3, lines 46-49, integrally does not mean one piece), and further comprising a tamper-evident tab (col. 12, lines 9-18), wherein the moveable locking member lip is engaged with and above at least a portion of a top surface of the lid (Fig. 5 at 86).  The lid base can be considered part of the container.
Henkel fails to teach wherein the top surface is a topmost surface and wherein the top portion of the locking member is displaceable outwardly away from the lid to disengage. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured top potion in an opposite orientation since the top portion would still function the same and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).
Sledge teaches that it is known in the art to manufacture a lid with a locking member (26) engaging a topmost surface of a lid (Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have engaged the locoing member with a topmost surface, as taught by Sledge, in order to make the member easier to access and since such a modification would be the use of a known technique on a known device to achieve a predictable result.

Response to Arguments
Applicant's arguments filed 8/15/2022 have been fully considered but they are not persuasive. 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733